Opinion by
Tilson, J.
The testimony was. very meager. An examination of the samples showed that the only thing remaining to be done to the crown and the brim in order to make them into a completed hat is to sew or in some manner attach the two together. When so attached they would constitute not two hats or two partly manufactured hats, but only one hat, either wholly or partly finished or manufactured. Neither the brim nor the crown alone would answer the description of hats wholly or partly manufactured. In accordance therewith the protests were sustained and the collector directed to reliquidate the entry taking duty upon 2Yn dozen partly manufactured hats.